

114 S873 RS: Jay S. Hammond Wilderness Act
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 211114th CONGRESS1st SessionS. 873[Report No. 114–131]IN THE SENATE OF THE UNITED STATESMarch 26, 2015Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 9, 2015Reported by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo designate the wilderness within the Lake Clark National Park and Preserve in the State of Alaska
			 as the Jay S. Hammond Wilderness Area.
	
 1.Short titleThis Act may be cited as the Jay S. Hammond Wilderness Act.
 2.FindingsCongress finds that— (1)on July 21, 1922, Jay Sterner Hammond was born in Troy, New York;
 (2)Hammond studied petroleum engineering at Penn State University, where he was a member of the Triangle Fraternity;
 (3)Hammond later served as a Marine Corps fighter pilot, serving— (A)during World War II with the famous Black Sheep Squadron in the South Pacific; and
 (B)in China from 1945–1946; (4)after leaving military service, Hammond flew to Alaska, where Hammond worked as a Bush pilot, trapper, guide, and laborer;
 (5)a war-related illness caused Hammond to enroll at the University of Alaska, Fairbanks, where Hammond earned his degree in biological sciences in 1949;
 (6)after graduating from the University of Alaska, Fairbanks, Hammond went to work as a biologist, field agent, and hunter for the United States Fish and Wildlife Service;
 (7)in 1950, Hammond was transferred to Southwest Alaska, where Hammond— (A)conducted predator and prey studies on the caribou herd of the Alaska Peninsula; and
 (B)conducted fisheries enforcement efforts out of Dillingham as a pilot; (8)Hammond—
 (A)was 1 of the first people to count 64 brown bears at McNeil River in Southwest Alaska; and (B)once recorded nearly 500,000 Black Brant geese eclipsing the sun at Izembek Bay;
 (9)Hammond later cruised the entire shoreline of 45-mile-long Lake Clark counting wildlife and finding a future homestead site on the shore of Lake Clark;
 (10)upon Alaska entering the Union in 1959, Hammond ran and won election to the Alaska State House of Representatives;
 (11)Hammond served as an independent in the Alaska State House of Representatives from 1959 to 1965; (12)in 1960, Hammond changed his party affiliation to Republican;
 (13)after 3 terms in the Alaska State House of Representatives, Hammond served as a State senator from 1967 to 1973;
 (14)from 1972 to 1974, Hammond served as mayor of the Bristol Bay Borough; (15)during the 1960s and early 1970s, Hammond served as the manager of Bristol Bay Borough during periods in which the State legislature was not in session;
 (16)in 1974, Hammond was drafted by friends to run for Governor of Alaska, defeating former Republican Walter J. Hickel in the primary, and defeating the first Governor of the State, Democrat William A. Egan, in the general election;
 (17)the 1974 campaign for Governor was dominated by— (A)the opposition of Hammond to oil leasing in Kachemak Bay;
 (B)concern about State salmon fisheries and environmental management; and (C)fear about State overspending after the discovery of oil on the North Slope;
 (18)Hammond— (A)won the Republican primary for Governor in 1974 by 7,874 votes; and
 (B)won the general election for Governor in 1974 by a mere 221 votes after 2 recounts; (19)in 1978, Hammond again defeated Walter J. Hickel in the Republican primary by 98 votes, the closest margin in a statewide election in the history of Alaska;
 (20)Hammond defeated Walter J. Hickel, a write-in candidate, and Democrat Chancy Croft in the 1978 General Election by 16,000 votes;
 (21)as Governor, Hammond— (A)oversaw construction of the Trans-Alaska Pipeline;
 (B)championed the creation of the Alaska Permanent Fund; (C)authored the Alaska Permanent Fund Dividend program, which provides citizens of Alaska a yearly dividend check from interest earnings of the State share of petroleum revenues placed in the Alaska Permanent Fund;
 (D)won approval of a constitutional budget reserve; (E)opposed the repeal of the State income tax;
 (F)championed agricultural development in Interior Alaska; and (G)oversaw the purchase of the Alaska Railroad by the State;
 (22)with respect to environmental issues, Hammond— (A)opposed construction of a proposed Ramparts hydroelectric dam on the Yukon River;
 (B)supported the congressional creation of a 200-mile fisheries zone off the coast of the State, which improved State fishery stocks;
 (C)oversaw the creation of a limited entry fisheries regime in the State; (D)oversaw the creation of the largest State park in the United States, the Wood Tikchik State Park in Southwest Alaska, which contains 1,600,000 acres of wilderness; and
 (E)in 1980, as Governor, oversaw the enactment of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.), which—
 (i)dissolved the placement of 120,000,000 acres of Alaska into protected status under chapter 3203 of title 54, United States Code;
 (ii)designated 104,000,000 acres of land as units of the National Park System, units of the National Wildlife Refuge System, National Monuments, components of the National Wilderness Preservation System, and components of the National Wild and Scenic Rivers System;
 (iii)added 5,500,000 acres in 14 new units of the National Wilderness Preservation System; (iv)added more than 40,000,000 acres in 10 new units of the National Park System, including the 3,860,000-acre Lake Clark National Park and Preserve, bringing to 54,000,000 acres the total size of National Park System holdings in the State;
 (v)added a number of new units of the National Wildlife Refuge System in the State, bringing to 19 the number of units of the National Wildlife Refuge System covering 76,800,000 acres in the State;
 (vi)created 13 components of the National Wild and Scenic Rivers System running 3,131 miles; and (vii)resulted in Alaska containing 57,900,000 acres of wilderness;
 (23)a talented and prolific writer and poet, Hammond— (A)presented to the University of Alaska Library Archives an impressive collection of speeches, testimony, notebooks, and papers; and
 (B)wrote several books on life in Alaska, including his first book entitled Tales of Alaska’s Bush Rat Governor; (24)Hammond died on August 2, 2005, at age 83, in his sleep, at his homestead at Port Alsworth, Alaska, after having survived—
 (A)5 plane crashes; and (B)innumerable close calls with death, including during—
 (i)Hammond's first flight to Alaska and numerous subsequent flights during Hammond's 59 years in the State; and
 (ii)a fire at the homestead at Lake Clark; (25)Hammond was survived by—
 (A)his wife, Bella; and (B)his daughters, Heidi and Dana, Dana, and Wendy;
 (26)Hammond— (A)was well-respected for reaching across the aisle to forge bipartisan alliances; and
 (B)enjoyed many close friendships— (i)with colleagues in both political parties; and
 (ii)members of his staff, who were deeply loyal to Hammond; and (27)the designation of the 2,600,000 acres of wilderness in Lake Clark National Park and Preserve, in which the homestead of Hammond is located, would—
 (A)honor Hammond; and (B)be a fitting tribute to the honorable life and legacy of Hammond, who was described by the Anchorage Municipal Assembly on August 7, 2005, as the finest example of a true public servant … there are few men who have influence through their quiet articulation of what is right and fair in the way of Jay Hammond.
				3.Designation of Jay S. Hammond Wilderness Area
 (a)DesignationThe approximately 2,600,000 acres of National Wilderness Preservation System land located within the Lake Clark National Park and Preserve designated by section 201(e)(7)(a) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 410hh(e)(7)(a)) shall be known and designated as the Jay S. Hammond Wilderness Area.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the wilderness area referred to in subsection (a) shall be deemed to be a reference to the Jay S. Hammond Wilderness Area.September 9, 2015Reported with an amendment